304 F.2d 295
62-2 USTC  P 15,419
SMITH-WYNN POST NO. 96, VETERANS OF FOREIGN WARS OF theUNITED STATES, Appellant,v.UNITED STATES of America, Appellee.
No. 19366.
United States Court of Appeals Fifth Circuit.
June 14, 1962.

Robert D. Thorington, William S. Duke, Montgomery, Ala., for appellant.
Louis F. oberdorfer, Asst. Atty. Gen., Lee A. Jackson, Michael I. Smith, Robert N. Anderson, Michael K. Cavanaugh, Attys., Dept. of Justice, Washington, D.C., Hartwell Davis, U.S. Atty., Montgomery, Ala., for appellee.
Before TUTTLE, Chief Judge, and RIVES and JONES, Circuit Judges.
PER CURIAM.


1
This appeal challenges the correctness of the decision of the trial court as to the taxability of 'refreshments and other merchandise,' under the 'cabaret' tax provisions of Section 4231 of the Internal Revenue Code of 1954, 26 U.S.C.A. 4231.


2
We have carefully considered the contentions of the appellant that the 'cabaret' tax is comprehended within the terms 'admissions' tax, as used in 26 U.S.C.A. 4231(1)(A), (6), exempting veterans organizations from liability for the 'admissions' tax.  We conclude that the trial court correctly construed the pertinent statutes as denying the contentions of the taxpayer.  We, therefore, affirm the judgment on the well reasoned opinion of the trial court published at D.C., 197 F. Supp. 140.

The judgment is

3
Affirmed.